*284OPINION OF THE COURT
Per Curiam.
On August 21, 2009, the respondent was convicted, upon a plea of guilty, before Justice William A. Wetzel in the Supreme Court, Westchester County, of grand larceny in the third degree, a class D felony, in violation of Penal Law § 155.35, and filing a false personal income tax return, a class E felony, in violation of Tax Law former § 1804 (b). On November 13, 2009, after paying restitution in the sums of $40,126.33 to the victim and $2,577 to the New York State Department of Taxation and Finance, the respondent was sentenced to a conditional discharge for a period of three years on each count, to be served concurrently.
By virtue of his conviction of a felony, the respondent ceased to-be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a), and was automatically disbarred on August 21, 2009. Accordingly, the motion of the Grievance Committee for the Ninth Judicial District to strike the respondent’s name from the roll of attorneys is granted, and the respondent’s proffered resignation by letter dated August 22, 2009 is rejected.
Prudenti, EJ., Mastro, Rivera, Skelos and Lott, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Neil W. Silberblatt, admitted as Neil William Silberblatt, is disbarred, effective August 21, 2009, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Neil W Silberblatt, admitted as Neil William Silberblatt, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Neil W Silberblatt, admitted as Neil William Silberblatt, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Neil W Silberblatt, admitted as Neil William Silberblatt, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to *285the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).